Raney, C. J.:
The indictment charges that John Tatum and Dock "Church, on April 1st, 1893, in Suwannee county in this State, unlawfully did then and there play and engage in a game at cards together, and did then and there play and engage in a game at cards with each ' other for money, which said game at cards was then ■ and there a game of chance, contrary to the statute in • such cases made and provided.
The only evidence introduced on the trial was the 'testimony of one Josh Wright, who testified as follows: I know the defendants John Tatum and Dock Church. "They are in court (points them out). I saw the defend- ■' ant Dock Church and other persons sitting around in : a circle on the ground playing caíds. I saw some "money on the ground where they were playing. Dock ‘ Church was dealing the cards. John Tatum was standing by. I did not see Tatum playing cards. I saw him throw a dime down where they were playing ■ cards, and some one picked it up. I do not know "whether they were betting or not. I only saw the : money on the ground and saw Dock Church dealing the cards. I saw no one else but Dock Church have : any cards in his hands. I do not know the name of the ¿'game they were playing. This was on the first day of *313April, 1893, in Suwannee county, State of Florida. This was near Brevaldo’s mill. This is all I know .about it.
The testimony is not sufficient to sustain the verdict (Oder vs. State, 26 Fla., 520, 7 South. Rep., 856), and the judgment must be reversed and a new trial granted. It will be so ordered.